Case: 20-50792      Document: 00515729983         Page: 1    Date Filed: 02/02/2021




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                   No. 20-50792                        February 2, 2021
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Gilbert Limon, III,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 1:19-CV-21


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Gilbert Limon III, federal prisoner # 91341-380, moves for a certificate
   of appealability (COA) from the denial of his 28 U.S.C. § 2255 motion
   challenging the district court’s determination that his motion was untimely.
   He argues that the prison mailbox rule saves his motion from being time
   barred. Further, Limon claims that his trial counsel failed to file a motion to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50792      Document: 00515729983          Page: 2    Date Filed: 02/02/2021




                                    No. 20-50792


   withdraw Limon’s guilty plea and failed to file a notice of appeal upon
   Limon’s instruction. These failures, Limon argues, constituted ineffective
   assistance of counsel.
          To obtain a COA, Limon must make a “substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2). To satisfy that
   burden, he must show that “reasonable jurists would find the district court’s
   assessment of the constitutional claims debatable or wrong,” Slack v.
   McDaniel, 529 U.S. 473, 484 (2000), or that the issues he presents “are
   adequate to deserve encouragement to proceed further,” Miller-El v.
   Cockrell, 537 U.S. 322, 327 (2003). When the district court denies relief on
   procedural grounds, the movant must demonstrate that reasonable jurists
   would find it debatable whether the motion states a valid claim of the denial
   of a constitutional right and whether the district court was correct in its
   procedural ruling. Slack, 529 U.S. at 484.
          Limon has demonstrated that jurists of reason could find the district
   court’s determination that his § 2255 motion was untimely debatable. See id.
   Although signed and filed on December 21, 2017, the criminal judgment was
   not entered in the criminal docket until December 26, 2017. That is the
   relevant date for purposes of the 14-day period to file a notice of appeal. See
   Fed. R. App. P. 4(b)(6); United States v. Chagra, 735 F.2d 870 (5th Cir.
   1984); see also Burrell v. Newsome, 883 F.2d 416, 418 (5th Cir. 1989). In
   addition, based on our review of the relevant materials, reasonable jurists
   would debate whether Limon has stated a valid claim of the denial of a
   constitutional right with respect to his claims that counsel rendered
   ineffective assistance. See Houser v. Dretke, 395 F.3d 560, 561 (5th Cir. 2004).
   Accordingly, a COA is GRANTED as to whether the district court erred by
   dismissing his motion as time barred. As further briefing is not necessary on
   this issue, the judgment is VACATED, and the case is REMANDED for
   further proceedings in accordance with this opinion. See Whitehead v.



                                          2
Case: 20-50792     Document: 00515729983          Page: 3   Date Filed: 02/02/2021




                                   No. 20-50792


   Johnson, 157 F.3d 384, 388 (5th Cir. 1998). We express no opinion on the
   disposition of the merits of the § 2255 motion.




                                         3